                                                                             ]U'r,.-.
                                                                                <i~(. ·
                                                                               LJ   .,1...._      v:, ~,v·
                                                                                                       ✓ !
                                                                                                  i...) 1.J-- . -
                                                                                                              >




                                                                         l
                                                                                             vr            r '-
                                                                             D '---''--L1~iL1~1
                                                                                         1     , ,.   1!



                                                                             ELECTR.01,ncAI LY l lf ; _l)
UNITED STATES DISTRICT COURT                                                 DOC#:                                                              !
                                                                     I

                                                                         I                       - - · - · - - - - - ---~--------       -   -



SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                     j   lE,~!'E
                                                                     ··--~---
                                                                                                FILED:_
                                                                                                                         -
                                                                                                                             0.~2q{~J~ic:i i
                                                                                                                                    .           '


CHARLES OAKLEY,
                                   Plaintiff,
                 -against-                                                       17 CIVIL 6903 (RJS)

                                                                                    JUDGMENT
JAMES DOLAN, ET AL.,
                                   Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated February 19, 2020, Defendants' motion to dismiss is

GRANTED. Oakley's request for leave to file another amended complaint is DENIED;

accordingly, the case is closed.

Dated: New York, New York
       February 20, 2020



                                                                     RUBY J. KRAJICK

                                                                             Clerk of Court
                                                               BY:

                                                                     ~
